Citation Nr: 0105527	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
nasal fracture.  


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from December 1972 to May 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) which continued a 
noncompensable disability evaluation for the veteran's 
service-connected residuals of a nasal fracture.  


REMAND

In reviewing the record, the Board notes that the veteran was 
last afforded a Department of Veterans Affairs (VA) nose and 
sinus examination in June 1999.  At that time, the veteran 
complained of difficulty breathing through his nose.  He also 
reported mild epistaxis.  The examiner indicated that there 
was a mild nasal septal deviation to the right side with an 
approximately 30 percent obstruction.  The examiner noted 
that there was no history of previous surgeries and no 
evidence of significant scarring.  The diagnosis was mild 
left nasal septal deviation, status post nasal fracture while 
in the service.  

Additionally, the Board observes that the veteran apparently 
received VA treatment for his nasal disorder subsequent to 
the June 1999 nose and sinus examination.  At the January 
2001 hearing before a member of the Board, the veteran 
testified that he had been receiving treatment at the 
Birmingham, Alabama Regional Office for about three months.  
He also reported that he was presently taking medication.  
The veteran stated that he had difficulty breathing, that his 
nasal passages would become clogged and constricted and that 
he suffered headaches.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Further, when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Given nature of the 
veteran's contentions; his testimony as to treatment for his 
service-connected residuals of a nasal fracture apparently 
subsequent to his the June 1999 VA nose and sinus 
examination; and in consideration the Court's holdings in 
Colvin and Hatlestad; the Board concludes that an additional 
VA examination would be helpful in resolving the issue raised 
by the instant appeal.  

Further, as noted above, the Board observes that the veteran 
has reported that he received treatment at the Birmingham, 
Alabama VA Medical Center.  Such records have neither been 
requested nor incorporated into the record.  The Board notes 
that the Court has held that the Board is deemed to have 
constructive knowledge of records generated by, or in the 
custody of, the VA.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Therefore, the Board is of the view that an attempt 
should be made to obtain any recent VA treatment records of 
possible pertinence to the veteran's claim.  

Moreover, a significant change in the law occurred during the 
pendency of the veteran's appeal.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should obtain all pertinent 
clinical documentation pertaining to 
treatment of the veteran for his service-
connected residuals of a nasal fracture 
at the Birmingham, Alabama VA Regional 
Office from January 1998 to the present.  
Upon receipt of the requested 
information, it should be incorporated 
into the record.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
severity of his service-connected 
residuals of a nasal fracture.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
under diagnostic code 6502.  The examiner 
should comment as to all pathology 
referable to the veteran's service-
connected nasal disorder to include 
discussion as to whether there is a 50 
percent obstruction of the veteran's 
nasal passages on both sides or complete 
obstruction on one side.  Comment is 
requested as to whether the examiner is 
also of the opinion that the veteran's 
claimed headaches are a residual of his 
service-connected nasal fracture.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

3.  The RO must review the claims file 
and ensure that the examination is 
adequate, and that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




